department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date conex-145235-02 cc tege eoeg et1 dear your letter to president bush dated date regarding your concern that your payments of self-employment taxes were not credited to your social_security records was forwarded to our office for reply we are providing you with a copy of publication self-employment_tax which explains what self-employment_tax is who must pay as well as how to figure and pay the taxes publication specifically provides guidance for married couples that operate a business together publication explains that when a husband and wife join together in the conduct of a business and share in the profits and losses a partnership has been created the partnership must report the business income and expenses on form_1065 u s return of partnership income along with schedule_k-1 partner’s share of income credits deductions etc showing each partner’s share of net_income both spouses must report the net_income on form_1040 u s individual_income_tax_return and file separate schedule se self-employment_tax to report their individual self-employment_tax we appreciate your concern for the women who were not aware of the self-employment_tax filing_requirements discussed in publication the internal_revenue_code laws upon which publication is based do protect wives who are in joint business ventures with their husbands where the statute_of_limitations has not expired for filing their form_1040 the wives may file form sec_1040x amended u s individual_income_tax_return to change the social_security credits for years to the present for which the statute_of_limitations has not expired i believe it would be very difficult to enact new laws under the code that would allow wives to change social_security credits for and prior years where the statute_of_limitations has expired i hope this information is helpful to you if you need additional information please contact me or at sincerely will e mcleod chief employment_tax branch division associate chief_counsel tax exempt and government entities enclosure publication self-employment_tax
